Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1505
                       Lower Tribunal No. 17-24508
                          ________________


                                Mary Fain,
                                  Appellant,

                                     vs.

                            Boris Luis Soca,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     Mary Fain, in proper person.

     Fowler White Burnett, P.A., and Esther E. Galicia and Walter G.
Latimer, for appellee.


Before EMAS, LINDSEY and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Derejtova, Inc. v. Ray Corp., 857 So. 2d 304 (Fla. 3d

DCA 2003) (holding trial court properly dismissed the underlying action with

prejudice and enforced the parties’ settlement agreement where appellant

failed to make a prima facie showing of duress); Griffith v. Griffith, 860 So.

2d 1069, 1074 (Fla. 1st DCA 2003) (“The inquiry on a motion to set aside an

agreement reached through mediation is limited to whether there was fraud,

misrepresentation in discovery, or coercion”) (quoting Crupi v. Crupi, 784 So.

2d 611, 612 (Fla. 5th DCA 2001)). See also All Florida Sur. Co. v. Coker, 88

So. 2d 508, 510 (Fla.1956) (“A party to a written contract cannot defend

against its enforcement on the ground that he signed it without reading it,

unless he avers facts showing circumstances which prevented his reading

the paper, or was induced by the statements of the other parties to desist

from reading it. The courts will not ordinarily protect those who with full

opportunity to do so will not protect themselves”) (quotation omitted);

Santana v. Miller, 314 So. 3d 346, 349 (Fla. 3d DCA 2020) (“It is well-

established the failure to review and read a contract prior to its execution is

not a defense against its application”); Moreno v. First Int'l Title, Inc., 176 So.

3d 301, 302-03 (Fla. 3d DCA 2015) (“[A] party who signs his name to an

instrument cannot deny its contents on the ground that he signed it without




                                        2
reading it unless he shows facts indicating circumstances which prevented

his reading it.”)




                                   3